Citation Nr: 0729404	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disability, and if so whether the claim may be granted.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active military service from August 1960 to 
July 1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran perfected an appeal regarding entitlement to a 
higher evaluation for dyspepsia.  The RO increased the 
disability evaluation to 20 percent disabling from the date 
of the initial grant of service connection.  In May 2006, the 
veteran indicated that he was satisfied with the assigned 
evaluation.  Therefore, the Board will only review the issues 
listed on the title page.  


FINDINGS OF FACT

1.  Service connection for a back disability was denied in an 
April 1999 rating decision.  The appellant reported falling 
and cracking his tailbone.  It was noted that the veteran 
received inservice treatment for back problems; however, it 
was held that that there was no permanent residual or chronic 
disability objectively demonstrated.  The veteran was 
notified of this determination, and did not perfect a timely 
appeal to the decision.

2.  Evidence associated with the claims file since the April 
1999 rating decision regarding the lumbar spine disability, 
is not cumulative and redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran's low back disorder in service was acute and 
transitory, and resolved without residual disability.

4.  The veteran's current back disabilities, first found many 
years after service, are not related to disease or injury in 
service.

5.  The veteran's neck disorder in service was acute and 
transitory, and resolved without residual disability.

6.  Neither degenerative disc disease nor arthritis of the 
cervical spine was shown in service and was first shown many 
years after service.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision, which denied service 
connection for a lumbar spine disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  Evidence received to reopen the claim for service 
connection for a lumbar spine disability is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  A chronic disorder of the lumbar spine was not incurred 
in or aggravated during active military service and arthritis 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

4.  A chronic disorder of the cervical spine was not incurred 
in or aggravated during active military service and arthritis 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in October 2003 and February 2004.  
Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in October 2006.    

In regard to the issue regarding whether new and material 
evidence has been received to reopen a claim for service 
connection for a lumbar spine disability, during the pendency 
of this appeal, Kent v. Nicholson, 20 Vet. App. 1 (2006) was 
issued, which established new requirements regarding the 
Veterans Claims Assistance Act of 2000 (VCAA) notice and 
claims that had been previously denied.  While the letters 
sent to the veteran regarding his application to reopen a 
claim for service connection for a lumbar spine disorder did 
not comply with the dictates outlined in Kent, in light of 
the fact that the claim has been reopened, the Board does not 
find that the veteran is prejudiced.  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Reopening of a claim for service connection for a lumbar 
spine disability

Service connection for a lumbar spine disability was denied 
in an April 1999 rating decision.  The veteran did not 
perfect a timely appeal to that determination, and it became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  Under the regulation, it 
states if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Regardless of the RO's 
determination that new and material evidence had not been 
submitted, the Board must make its own determination of 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

The Board finds that new and material evidence has been 
received to reopen the claim for service connection for a 
lumbar spine disability.  The claim for service connection 
for a lumbar spine disability had been denied because it had 
been determined that the veteran did not have evidence of a 
current disability.  Since the April 1999 rating decision, 
evidence has been received that shows the veteran has a 
current chronic lumbar spine disability, including 
degenerative disc disease and lumbar stenosis secondary to 
degenerative joint disease.  This relates to an unestablished 
fact necessary to substantiate the claim, and the claim is 
reopened and will be considered on the merits.  See 38 C.F.R. 
§ 3.156(a).  See 38 C.F.R. § 3.156(a).  The RO did likewise 
so the Board may proceed to the merits without prejudice to 
the veteran.

Service connection for a lumbar spine disability 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed for certain chronic 
diseases such as arthritis which are manifest to a 
compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning the first element, 
evidence of current disability as provided by a medical 
diagnosis, the record contains diagnoses that include 
myalgia, myositis not otherwise specified (NOS), thoracic or 
lumbar neuritis or radiculitis, mild lumbar stenosis 
secondary to degenerative changes with symptoms suggestive of 
neurogenic claudication, degenerative joint disease at the 
L5-S1 levels with central and right lateral bulging annulus, 
and degenerative disc disease.  

In regard to the second element of Hickson, evidence of 
inservice injury, the appellant reported that he severely 
injured his back when he fell and cracked his tailbone.  
Service medical records relate that in February 1962, the 
veteran complained of pain in the interscapular area.  A 
thoracic spine X-ray was considered normal.  In July 1963, he 
reported that 2 years previously he fell on his tailbone and 
was experiencing residual pain.  A September 1963 
consultation sheet shows that extensive diagnostic testing 
was completed which were considered normal.  The diagnoses 
included coccyalgia.

While there is evidence of inservice treatment and current 
disability, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
back disability.  Initially, the Board notes that there is no 
objective medical evidence of continuity of symptoms of a 
back disability subsequent to service discharge.  The 
musculoskeletal system was considered clinically normal at 
the April 1964 examination conducted prior to his separation 
from active duty.  Further, the record does not contain a 
diagnosis of arthritis of the back within one year subsequent 
to service discharge, let alone, manifested to a degree of 10 
percent within that year. 

In fact, the earliest evidence documenting the current low 
back disability is in 1998, approximately 35 years after the 
1963 treatment for coccyalgia.  This is significant; in that 
it suggests that the appellant's in-service problems were 
acute and transitory in nature and resolved without 
residuals.  See 38 C.F.R. § 3.303.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 
1333 (Fed. Cir. 2000); Cf. Mense v. Derwinski, 1 Vet. App. 
354 (1991) (appellant failed to provide evidence of 
continuity of symptomatology of low back condition).  

More, importantly, the record does not contain any clinical 
evidence that would tend to suggest that a chronic back 
disability was incurred during military service.  The medical 
records do not include any opinion stating that a back 
disability was either incurred in, or aggravated during 
service by either an injury or by any other means.  In fact, 
the medical opinion of record is quite the opposite and does 
not support such a theory.  The veteran was examined in order 
to obtain an opinion as to the etiology of his back 
disorders.  A VA examiner in January 2006 concluded that it 
was less likely as not that the veteran's back disabilities 
were related to his inservice back complaints.  

In summary, the Board finds that an excessive degree of 
speculation is required to conclude that the veteran's back 
disabilities are related to his inservice complaints.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  The evidence is not in equipoise as to warrant 
the application of the benefit of the doubt doctrine.  
38 C.F.R. §3.102.  

Service connection for a cervical spine disability 

VA outpatient records show diagnoses of osteophyte formation 
and degenerative joint disease of the cervical spine.  The 
diagnoses regarding osteophyte formation and degenerative 
disc disease of the cervical spine satisfies the first 
element of Hickson.

In considering the element of in-service incurrence or 
aggravation, the Board must first determine whether a 
cervical spine disability existed prior to the veteran's 
service.  In this regard, it is noted that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

Regarding the cervical spine, the veteran's induction 
examination associated with his tour of duty in August 1960 
did not list any defects of the cervical spine.  As such, the 
presumption of soundness applies.  Moreover, in the present 
case there is no clear and unmistakable evidence to rebut 
this presumption.  In so finding, the Board acknowledges that 
the veteran noted a pre-service history of "whiplash" in his 
report of medical history dated in June 1962; however, the 
Board does not find that his lay statements regarding an 
injury prior to military service as sufficient evidence to 
overcome the presumption that he was in sound condition.  
While he is competent to report the injury, it is not shown 
that he has the medical expertise to determine the extent of 
his injury or to diagnose a preservice disability.  As noted, 
his musculoskeletal system was considered normal at induction 
to service.  There is no clear and unmistakable demonstration 
of preexisting disability.  Thus, the question for 
consideration is whether any current cervical spine 
disability was incurred in active service. 

As referred to above, the service medical records show that 
in June 1962 the veteran complained of neck pain.  At that 
time he reported a whiplash injury in 1958.  Cervical X-ray 
was considered normal.  He also complained of neck pain in 
August 1963.  Cervical X-ray was considered normal.  In 
September 1963, it was noted that the veteran underwent 
various diagnostic testing, which were considered normal.  In 
regard to the neck, the diagnosis was post traumatic stress 
syndrome.  In December 1963, he complained of a stiff neck.  
The diagnosis was "postural myoneuralgia."  

As with his claim for service connection for a back 
disability, the veteran's problem with the claim for service 
connection is the absence of any objective clinical findings 
of cervical spine problems for many years after service and 
the absence of a medical opinion linking his current cervical 
spine disability to service.  Clinical evaluation at 
separation revealed no pertinent abnormality.  Further, the 
record does not contain a diagnosis of degenerative disease 
of the cervical spine within one year subsequent to service 
discharge.  

Still further, the post-service records do not demonstrate 
the presence of a chronic cervical spine disability until 
2004 when he began complaints of neck pain, which was 
eventually diagnosed as degenerative disc disease, some 40 
years after service discharge.  Such a delay is against the 
claim. 

Furthermore, there is no competent medical evidence showing 
that a cervical spine disorder is directly related to 
service.  The only medical opinion of record that pertains to 
the etiology of the cervical spine disability is that of the 
VA examiner who examined the veteran in January 2006.  
Significantly, this examiner opined that the veteran's 
disability was not incurred or aggravated during active duty.  
There is no competent medical evidence of record to refute 
that opinion or that links the veteran's disability to an 
incident of service.

The evidence falls short in several areas and does not 
support a grant of service connection for a cervical spine 
disability.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a cervical spine disability.


ORDER

New and material evidence having been received, the claim for 
service connection for a lumbar spine disorder is reopened.  
The claim is allowed to this extend.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


